DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 3, 2022 has been considered.

	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 8, and 15,
generating, during a first dictionary learning process using the shot domain for the actual sources and the receiver domain for the actual sources, a dictionary of signal atoms. The relationship(s) between the shot domain for the actual sources, the receiver domain for the actual sources and the signal atoms are not disclosed in such a way as to enable one skilled in the art to generate the dictionary of signal atoms using the shot domain for the actual sources. Instead, paragraphs 0101, 0109 merely disclose “[d]uring a first dictionary learning process using the shot domain for the actual sources, a dictionary of signal atoms is generated”. However, the paragraphs and new amendments to the claims do not discuss any relationship(s) between the shot domain for the actual sources, the receiver domain for the actual sources and the signal atoms. 
generating, during a second dictionary learning process using the receiver domain for the virtual sources, a dictionary of noise atoms. The relationship between the receiver domain for the virtual sources and the noise atoms is not disclosed in such a way as to enable one skilled in the art to generate the dictionary of noise atoms using the receiver domain for the virtual sources. Instead, paragraphs 0101, 0109 merely disclose “[d]uring a second dictionary learning process using the receiver domain for the virtual sources, a dictionary of noise atoms is generated”. However, the paragraphs and new amendments to the claims do not discuss any relationship between the receiver domain for the virtual sources and the noise atoms.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not disclosed by the original specification.
Claims 1, 8, and 15,
generating, during a first dictionary learning process using the shot 
domain for the actual sources and the receiver domain for the actual sources, a dictionary of signal atoms. Fig. 1 shows that following the creation of 108 (Receiver Domain For Actual Sources), a dictional learning process is not generated. Thus, a dictionary of signal atoms is not generated using the receiver domain for the actual sources. Further, paragraph 0054 discloses that dictionary of signal atoms (112) is created using the shot domain for actual sources (104) (see lines 4-5). Paragraph 0054 does not disclose the dictionary of signal atoms (112) is created using the receiver domain for actual sources (108).
the first dictionary learning process includes applying a 
time shift to one or more of the shot domain for the actual sources and the receiver domain for the actual sources. The original specification discloses that applying appropriate time shifts creates sources 104, 106, 108 (see paragraph 0055, lines 1-2), then following the creations of 104, 106, the dictionary learning processes (110, 114) are generated (see Fig. 1). Thus, the dictionary learning processes do not include applying time shifts. 
the first dictionary learning process identifies a set of similar atoms 
with which their respective inputs are reconstructed. The original specification discloses “[e]ach of the dictionary learning processes 110 and 114 can be replaced using other techniques that derive a set of similar atoms with which their respective inputs can be reconstructed” (paragraph 0055, lines 7-9). However, the dictionary learning processes 110 and 114 do not identify a set of similar atoms with which their
respective inputs are reconstructed.
the second dictionary learning process includes applying a time shift 
to the receiver domain for the virtual sources. The original specification discloses that applying appropriate time shifts creates sources 104, 106, 108 (see paragraph 0055, lines 1-2), then following the creation of 106, the dictionary learning process (114) is generated (see Fig. 1). Thus, the dictionary learning process does not include applying time shifts.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15,
the terms “receiver domain for virtual sources”, and “receiver domain for actual sources” are not defined. For instance, Fig. 4 provides an example of “receiver domain for actual sources”. Fig. 7 provides an example of “receiver domain for virtual sources”. However, Figs. 4 and 7 do not provide a definition of “receiver domain for virtual sources”, and “receiver domain for actual sources”, respectively. Can a “receiver domain for actual sources” be interpreted as “data received from seismic sources”? Can a “receiver domain for virtual sources” be interpreted as “data received from virtual seismic sources”?

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.
	
	Prior Art Note

	Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a computer-implemented method comprising
generating a receiver domain for virtual sources,
generating, during a second dictionary learning process using the receiver domain for the virtual sources, a dictionary of noise atoms, 
generating a combined signal-and-noise dictionary that contains the signal atoms from the dictionary of signal atoms and the noise atoms from the dictionary of noise atoms;
splitting the sparse reconstruction into deblended data and blending noise data based on atom usage to create deblended shot domain gathers for actual sources (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive.
With regard to the rejections under 35 USC 112(a), Applicants argue “[c]laims 1, 8, and 15 are amended. Applicant respectfully requests withdrawal of the rejection to claim 1-20.”
Examiner’s position is that, as discussed above, the specification and new amendments to the claims do not discuss any relationship(s) between the shot domain for the actual sources, the receiver domain for the actual sources and the signal atoms.  Further, the paragraphs and new amendments to the claims do not discuss any relationship between the receiver domain for the virtual sources and the noise atoms.
Further, the amendments to the claims are not supported by the original specification as explained above.
The rejections under 35 USC 112(b) are maintained since they have not been addressed by the Applicants.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 11, 2022